                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

GEORGE YAHIM ANDERSON                                                                    PLAINTIFF

v.                                                                             No. 1:21CV14-DAS

SHERIFF JIMMY EDWARDS, ET AL.                                                      DEFENDANTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the instant case is

DISMISSED with prejudice for failure to state a claim upon which relief could be granted, counting

as a “STRIKE” under 28 U.S.C. § 1915(g).

       SO ORDERED, this, the 24th day of June, 2021.


                                                     /s/ David A. Sanders
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
